DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Remarks
2.	Claims 2-11 and 18 have been examined and rejected. This Office action is responsive to the amendment filed on February 12, 2021, which has been entered in the above identified application.

Claim Interpretation
3.	Claim 7 has been amended to recite “a display screen” providing sufficient structure for performing the claimed function. Therefore, the claim is no longer interpreted under pre-AIA  35 U.S.C. 112, sixth paragraph.
.
Claim Rejections - 35 USC § 112
4.	The correction to claims 2, 7, and 18 have been approved, and the rejections to the claims under pre-AIA  35 U.S.C. 112 first paragraph are withdrawn.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the 

6.	Claims 2-3, 5-8, 10, 11, and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pasumansky et al (U.S. Patent No. 6,826,639 B2) in view of Ishida (Pub. No. US 2001/0023438).

Claims 2, 3, 5, 6 (Method)
Claims 7, 8, 10, 11 (Device)
6-1.	Regarding claims 2 and 7, Pasumansky teaches the claim comprising: determining a connection speed level of a device with another device; selecting, using the determined connection speed level, a visual indicator from a plurality of visual indicators, the visual indicator being representative of the determined connection speed level; displaying the visual indicator in a display screen, by disclosing that an analyzer is adapted for receiving wired bus signals carried on a wire bus [column 4, lines 55-65]. As shown in [figure 1A], the wire bus 15A connects the analyzer 12A to each of the bus devices 21A-25A. The analyzer may be considered the device and a bus device (such as bus device 21A) may be considered the another device. Communication data transmitted according to a communication protocol standard having a plurality of protocol levels is displayed [column 3, lines 51-54]. Although Pasumansky discloses that the wired bus signals 14A are carried on a wire bus 15A to and from a host controller 16A and the bus devices [column 4, lines 60-63], [figure 1A] also shows that the wire bus 15A connects the analyzer to the bus devices, with the wired bus signals 14A transmitted thereon. Thus, the analyzer receives the wired bus signals 14A from the bus devices themselves. Among the field cells that can be displayed for a USB packet are speed cells [column 6, line 67 to column 7, line 2]. As shown in [figure 4A, '50BA'], an indicator is displayed showing the USB speed [column 8, TABLE 1], Thus, the speed cells are indicative of the speed level of the connection between the analyzer and a bus device.
[column 6, line 67 to column 7, line 2; figure 4A, ‘50BA’; column 8, TABLE 1] which represents that the analyzer is connected to and has access to the bus device at the indicated speed, Pasumansky does not expressly teach wherein the visual indicator comprises a graphic icon representing access to the another device at the connection speed level. Ishida discloses displaying speed by characters corresponding to three different types of speed [paragraph 82], The speed may also be represented as one of a plurality of icons [paragraph 82; figures 7C, D]. Using an icon to represent speed provides better identification of relative speed across diverse cultures. Since Pasumansky discloses providing continuous USB speed information [Pasumansky, figure 7A], that USB allows for operation at one of three speeds [Pasumansky, column 1, Iines55-61], allowing user customization of the data being displayed [Pasumansky, column 5, lines 53-61], and the need to provide improved presentation of protocol information [Pasumansky, column 3, lines 29-30], it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide a plurality of icons for selection based on speed, as taught by Ishida, to visually indicate the connection speed of a USB device of Pasumansky. This would provide better identification of relative speed across diverse cultures.

6-2.	Regarding claims 3 and 8, Pasumansky-Ishida teach all the limitations of claims 2 and 7 respectively, wherein the display screen is part of the device, by disclosing a display unit [Pausumansky, column 5, lines 14-16] for displaying the indicator [Pausumansky, column 5, lines 45-49; Ishida, figures 7C, D]. 

6-3.	Regarding claims 5 and 10, Pasumansky-Ishida teach all the limitations of claims 2 and 7 respectively, wherein the device transfers data to another device at the connection speed level, by disclosing that among the field cells that can be displayed for a USB packet are speed cells [Pasumansky, column 6, line 64 to column 7, line 2] which show the transmission of packets between the devices at the indicated speed.

6-4.	Regarding claims 6 and 11, Pasumansky-Ishida teach all the limitations of claims 5 and 10 respectively, where the another device is a USB enabled device, by disclosing a USB device connected to a host [Pausumansky, figure 1A, column 4, lines 56-65].

Claim 18 (Method)
6-5.	Regarding claim 18, Pasumansky teaches the claim comprising: determining a connection speed level of a device with a medium; selecting, using the determined connection speed level, a visual indicator from a plurality of visual indicators, the visual indicator being representative of the determined connection speed level; displaying the visual indicator in a display screen, by disclosing that an analyzer is adapted for receiving wired bus signals carried on a wire bus [column 4, lines 55-65]. As shown in [figure 1A], the wire bus 15A connects the analyzer 12A to each of the bus devices 21A-25A. Bus devices 21A-25A communicate over USB [column 4, lines 60-65] which include peripheral devices such as printers, scanners, and cameras [column 1, lines 46-51].  The analyzer may be considered the device and a bus device (such as bus device 21A) may be considered the medium. Communication data transmitted according to a communication protocol standard having a plurality of protocol levels is displayed [column 3, lines 51-54]. Although Pasumansky discloses that the wired bus signals 14A are carried on a wire bus 15A to and from a host controller 16A and the bus devices [column 4, lines 60-63], [figure 1A] also shows that the wire bus 15A connects the analyzer to the bus devices, with the wired bus signals 14A transmitted thereon. Thus, the analyzer receives the wired bus signals 14A from the bus devices themselves. Among the field cells that can be displayed for a USB packet are speed cells [column 6, line 67 to column 7, line 2]. As shown in [figure 4A, '50BA'], an indicator is displayed showing the USB [column 8, TABLE 1], Thus, the speed cells are indicative of the speed level of the connection between the analyzer and a bus device.
Although Pasumansky discloses displaying an indicator showing USB speed [column 6, line 67 to column 7, line 2; figure 4A, ‘50BA’; column 8, TABLE 1] which represents that the analyzer is connected to and has access to the bus device at the indicated speed, Pasumansky does not expressly teach wherein the visual indicator comprises a graphic icon representing access to the medium at the connection speed level. Ishida discloses displaying speed by characters corresponding to three different types of speed [paragraph 82], The speed may also be represented as one of a plurality of icons [paragraph 82; figures 7C, D]. Using an icon to represent speed provides better identification of relative speed across diverse cultures. Since Pasumansky discloses providing continuous USB speed information [Pasumansky, figure 7A], that USB allows for operation at one of three speeds [Pasumansky, column 1, Iines55-61], allowing user customization of the data being displayed [Pasumansky, column 5, lines 53-61], and the need to provide improved presentation of protocol information [Pasumansky, column 3, lines 29-30], it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide a plurality of icons for selection based on speed, as taught by Ishida, to visually indicate the connection speed of a USB device of Pasumansky. This would provide better identification of relative speed across diverse cultures.

7.	Claims 4 and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pasumansky et al (U.S. Patent No. 6,826,639 B2), in view of Ishida (Pub. No. US 2001/0023438), and further in view of Belsie (“’Hard’ Choices: IBM vs. Mac, Desktop vs. Laptop,” August 24, 1995).

7-1.	Regarding claims 4 and 9, Pasumansky-Ishida teach all the limitations of claims 2 and 7 respectively. Pasumansky-Ishida do not expressly teach wherein the device is a desktop computer. [page 3, paragraph 3]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a desktop computer, as taught by Belsie. This would provide a cheaper computer with a larger screen.

8.	Claims 2-3, 5, 7-8, 10, and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Anderson (U.S. Patent No. 6,427,165) in view of Ishida (Pub. No. US 2001/0023438).

Claims 2-3, 5 (Method)
Claims 7-8, 10 (Device)
8-1.	Regarding claims 2 and 7, Anderson teaches the claim comprising: determining a connection speed level of a device with another device; selecting, using the determined connection speed level, a visual indicator from a plurality of visual indicators, the visual indicator being representative of the determined connection speed level; displaying the visual indicator in a display screen, by disclosing an information handling system for transferring information among components through a system bus 110 [column 2, lines 49-52]. Bus 110 may include a data channel for facilitating information transfer between storage and other peripheral components [column 2, lines 52-55]. Peripheral components include one or more I/O devices [column 3, lines 38-42]. I/O devices may provide or receive analog or digital signals for communication between the information handling system and external devices, networks, or information sources [column 3, lines 63-67]. The information handling system may be considered the device and the external information source may be considered the another device. This information includes the transfer of files [column 5, lines 1-11]. When determining which information source (i.e. node) to obtain data from, a determination is made of technical parameters of nodes at which information is located [column 4, lines 38-41; column 6, lines 45-48]. This includes determining a [column 4, lines 46-53, 62-65; column 6, lines 48-50]. The determined parameter of the node is displayed on a display of the information handling system [column 4, line 65 to column 5, line 1; column 5, lines 26-27, 29-46]. Information, including the connection speed, regarding multiple nodes may be displayed on a display of the information handling system [column 5, lines 26-46; column 6, lines 55-57]. 
Although Anderson discloses displaying an indicator showing connection speed [column 5, lines 26-46; column 6, lines 55-57], which represents that the information handling system is connected to and has access to the external information source at the indicated speed, Anderson does not expressly teach wherein the visual indicator comprises a graphic icon representing access to the another device at the connection speed level. Ishida discloses displaying speed by characters corresponding to three different types of speed [paragraph 82], The speed may also be represented as one of a plurality of icons [paragraph 82; figures 7C, D]. Using an icon to represent speed provides better identification of relative speed across diverse cultures. Since Anderson discloses providing connection speed [Anderson, column 5, lines 26-46; column 6, lines 55-57], it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide a plurality of icons for selection based on speed, as taught by Ishida, to visually indicate the connection speed of an external information source of Anderson. This would provide better identification of relative speed across diverse cultures.

8-2.	Regarding claims 3 and 8, Anderson-Ishida teach all the limitations of claims 2 and 7 respectively, wherein the display screen is part of the device, by disclosing that the information handling system further includes a display device [Anderson, column 3, lines 38-42; figure 1].

8-3.	Regarding claims 5 and 10, Anderson-Ishida teach all the limitations of claims 2 and 7 respectively, wherein the device transfers data to another device at the connection speed level, by [Anderson, column 4, lines 46-53, 62-65; column 6, lines 48-50].

Claim 18 (Method)
8-4.	Regarding claim 18, Anderson teaches the claim comprising: determining a connection speed level of a device with a medium; selecting, using the determined connection speed level, a visual indicator from a plurality of visual indicators, the visual indicator being representative of the determined connection speed level; and displaying the visual indicator in a display screen, by disclosing an information handling system for transferring information among components through a system bus 110 [column 2, lines 49-52]. Bus 110 may include a data channel for facilitating information transfer between storage and other peripheral components [column 2, lines 52-55]. Peripheral components include one or more I/O devices [column 3, lines 38-42]. I/O devices may provide or receive analog or digital signals for communication between the information handling system and external devices, networks, or information sources [column 3, lines 63-67]. The information handling system may be considered the device and the external information source may be considered the medium. This information includes the transfer of files [column 5, lines 1-11]. When determining which information source (i.e. node) to obtain data from, a determination is made of technical parameters of nodes at which information is located [column 4, lines 38-41; column 6, lines 45-48]. This includes determining a connection speed to the node by sampling the node [column 4, lines 46-53, 62-65; column 6, lines 48-50]. The determined parameter of the node is displayed on a display of the information handling system [column 4, line 65 to column 5, line 1; column 5, lines 26-27, 29-46]. Information, including the connection speed, regarding multiple nodes may be displayed on a display of the information handling system [column 5, lines 26-46; column 6, lines 55-57]. 
[column 5, lines 26-46; column 6, lines 55-57], which represents that the information handling system is connected to and has access to the external information source at the indicated speed, Anderson does not expressly teach wherein the visual indicator comprises a graphic icon representing access to the medium at the connection speed level. Ishida discloses displaying speed by characters corresponding to three different types of speed [paragraph 82], The speed may also be represented as one of a plurality of icons [paragraph 82; figures 7C, D]. Using an icon to represent speed provides better identification of relative speed across diverse cultures. Since Anderson discloses providing connection speed [Anderson, column 5, lines 26-46; column 6, lines 55-57], it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide a plurality of icons for selection based on speed, as taught by Ishida, to visually indicate the connection speed of an external information source of Anderson. This would provide better identification of relative speed across diverse cultures.

9.	Claims 4 and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Anderson (U.S. Patent No. 6,427,165), in view of Ishida (Pub. No. US 2001/0023438), and further in view of Belsie (“’Hard’ Choices: IBM vs. Mac, Desktop vs. Laptop,” August 24, 1995).

9-1.	Regarding claims 4 and 9, Anderson-Ishida teach all the limitations of claims 2 and 7 respectively. Anderson-Ishida do not expressly teach wherein the device is a desktop computer. Belsie discloses that desktop computer were well known and provide a cheaper alternative with larger screen when compared with portable computers [page 3, paragraph 3]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a desktop computer, as taught by Belsie. This would provide a cheaper computer with a larger screen.

10.	Claims 6 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Anderson (U.S. Patent No. 6,427,165), in view of Ishida (Pub. No. US 2001/0023438), and further in view of Pasumansky et al (U.S. Patent No. 6,826,639).

10-1.	Regarding claims 6 and 11, Anderson-Ishida teach all the limitations of claims 5 and 10. Anderson-Ishida do not expressly teach where the another device is a USB enabled device. Pasumansky discloses that an analyzer is adapted for receiving wired bus signals carried on a wire bus [column 4, lines 55-65]. As shown in [figure 1A], the wire bus 15A connects the analyzer 12A to each of the bus devices 21A-25A. Communication data transmitted according to a communication protocol standard having a plurality of protocol levels is displayed [column 3, lines 51-54]. Although Pasumansky discloses that the wired bus signals 14A are carried on a wire bus 15A to and from a host controller 16A and the bus devices [column 4, lines 60-63], [figure 1A] also shows that the wire bus 15A connects the analyzer to the bus devices, with the wired bus signals 14A transmitted thereon. Thus, the analyzer receives the wired bus signals 14A from the bus devices themselves. Among the field cells that can be displayed for a USB packet are speed cells [column 6, line 67 to column 7, line 2]. As shown in [figure 4A, '50BA'], an indicator is displayed showing the USB speed [column 8, TABLE 1], Thus, the speed cells are indicative of the USB speed level of the connection between the analyzer and a bus device. It would have been obvious to one of ordinary skill in the art at the time the invention was made to display the speed level of USB connected devices, as taught by Pasumansky. This would expand the types of external information sources the information handling system may obtain data from. 

Response to Arguments
11.	The Examiner acknowledges the Applicant’s amendments to claims 2-3, 5-8, 10, 11, and 18 and the cancellation of claims 12 and 15.

	Regarding independent claims 2, 7, and 18, Applicant alleges that Anderson (U.S. Patent No. 6,427,165) does not disclose “a graphic icon representing access to the another device at the connection speed level,” as has been amended to the claims, because Anderson does not disclose such graphic icons. Examiner has rejected the claims under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Anderson in view of Ishida (Pub. No. US 2001/0023438). Applicant’s arguments have been considered but are moot in view of the new grounds of rejection.
	Examiner notes that independent claims 2, 7 and 18 have been rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pasumansky et al (U.S. Patent No. 6,826,639 B2) in view of Ishida (Pub. No. US 2001/0023438) and under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Anderson (U.S. Patent No. 6,427,165) in view of Ishida (Pub. No. US 2001/0023438) to show that both Pasumansky and Anderson are capable of teaching the concept of displaying a visual indicator representative of a determined connection speed level between two devices.

Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN H TAN whose telephone number is (571)272-8595. The examiner can normally be reached on M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/ALVIN H TAN/Primary Examiner, Art Unit 2178